Citation Nr: 9914669	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served in active service from October 
1986 to October 1987. 

Statements in the veteran's Substantive Appeal and her 
representative's April 1999 informal hearing presentation, 
might be construed as a claim for service connection for 
depression on a secondary basis, and of a claim of 
entitlement to individual unemployability.  However, as the 
only issue currently before the Board is that set forth on 
the title page of this decision.  Accordingly, these matters 
are referred to the RO for clarification and any appropriate 
action.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's current diagnosis of fibromyalgia is related to her 
in-service symptomatology, is proximately due to or the 
result of any of her service-connected disabilities, or is 
otherwise related to her period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1111, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  As well, disabilities which are found to be 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records contain a September 1986 report of medical 
history completed by the veteran indicating that she suffered 
from swollen or painful joints.  In addition, the records 
contain medical notations dated November 1986 which indicate 
the veteran complained of shoulder pain and bilateral ankle 
pain, which was diagnosed as achillis inflammation.  And, 
notations dated December 1986, January 1987 and June 1987 
describe the treatment the veteran received for bilateral 
achillis tendonitis.  A Medical Evaluation Board dated in 
June 1987 indicated that bilateral achilles tendinitis and 
left trochanter bursitis were incurred during service.  
However, the Board notes that the veteran's service medical 
records do not show she was diagnosed with fibromyalgia 
during her service.  

As to the post-service medical evidence, a November 1990 VA 
examination report shows the veteran reported pain in her 
hips, knees, stomach, knots on the back of her ankles, low 
back and neck.  However, upon examination, she was diagnosed 
with achillis tendonitis.  Additionally, medical records from 
the Marion General Hospital dated from April 1988 to December 
1989, records from Dr. Bainbridge dated from September 1992 
to August 1993, records from Dr. Kennedy dated from June 1988 
to April 1991, and radiology reports from various private 
health care providers dated from June 1989 to July 1993 
describe the status of the veteran's various health problems, 
as well as describe the treatment she received for such 
health problems, which included, but were not limited to, 
constipation, abdominal pain, back and knee pain, neck 
stiffness, and menstrual cramping. 

Additionally, medical records from the VA Medical Center 
(VAMC) in Marion, Indiana, dated from January 1990 to May 
1995, and records from the VAMC in Fort Wayne, Indiana, dated 
March 1995 describe the treatment the veteran received over 
time for various health problems including, but not limited 
to, acute cholelithiasis, ovarian cyst, chronic urinary tract 
infection, hip and right shoulder pain, and generalized 
muscular aches and pains.  Furthermore, a July 1995 VA 
examination report reveals the veteran complained of 
generalized pain all over her hips, low back, ankles, and 
shoulders.  However, upon examination, including an x-ray 
examination, she was found to present subjective complaints 
of pain in her back, ankles and shoulders, with no muscle 
loss or abnormal titration, vomiting, nausea, diarrhea, bowel 
disturbances, and or joint abnormalities.  No specific 
findings and/or diagnoses were made.

A December 1996 report from Marlene Aldo-Benson, M.D., 
indicates that the veteran presented symptomatology 
consistent with fibromyalgia, and that she did not present 
evidence of inflammatory arthritis or any neurologic disease 
at that time.  And, medical records from an unidentified VAMC 
dated June 1987 note the veteran was diagnosed with left 
tronchouteric bursitis, as well as records dated September 
1997 reveal that she complained of diffused musculoskeletal 
pain in the neck, upper back, arms, hands, low back and hips, 
and had a diagnosis of fibromyalgia.  Moreover, a March 1998 
VA examination report reveals the veteran had a normal 
neurological examination, but presented symptoms consistent 
with fibromyalgia syndrome with superimposed depression and 
anxiety disorder.

Finally, during her October 1997 hearing at the VARO and in 
correspondence to the RO, the veteran has indicated that, 
during her service, she was treated for depression and 
sleeping problems, and that shortly after her discharge from 
service, she started having pain in her hips, ankles and 
shins, symptoms which were later treated as bursitis.  
Furthermore, she has noted that her fibromyalgia symptoms are 
related to the symptoms of her service-connected 
disabilities.  Lastly, she has contended that her in-service 
symptomatology, as well as her symptomatology after her 
discharge from service, support the proposition that her 
current fibromyalgia began during her period of service. 

After a review of the record, the Board finds that the 
veteran has not submitted objective medical evidence showing 
that her current fibromyalgia is proximately due to, is the 
result of, or was aggravated by a service connected 
disability; or was incurred in or aggravated by her period of 
service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.  In addition, the evidence does not show that she 
currently suffers from arthritis or from one of the listed 
diseases under 38 C.F.R. § 3.307 and § 3.309, so as to allow 
a grant of service connection on a presumptive basis under 
these sections.

Furthermore, the Board acknowledges the evidence shows that, 
during her service, the veteran complained of shoulder pain 
and was diagnosed as having bilateral achillis tendonitis and 
left trochanter bursitis.  However, the Board finds that she 
has not met the requirement of 38 C.F.R. § 3.303(b) because, 
even assuming that such symptoms have continued since her 
discharge from service to the present, she has not 
established, via competent medical evidence, that her current 
fibromyalgia is related to her in-service symptomatology.  
See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground her claim, which is the 
existence of a nexus between her fibromyalgia and her period 
of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for fibromyalgia, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a). 

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and her representative tending to link her current 
fibromyalgia to her period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and her representative are not 
qualified to offer a medical opinion regarding the etiology 
of her fibromyalgia and/or are qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).  The Board does acknowledge that the veteran 
has reported that she has worked as a nursing aide and as a 
LPN in a psychiatric nursing home, but there is no indication 
that she has the necessary expertise to diagnose disorders or 
offer comments as to a disorder's etiology base on this work 
experience.  See Black v. Brown, 10 Vet. App. 279, 284 (1997)  
("The Court does not question the appellant's wife's 
qualifications as a nurse.  However, the appellant's wife, 
while medically trained, has given no indication that she has 
special knowledge regarding cardiology nor is there any 
evidence to that effect in the record.")

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  Additionally, the Board notes 
that, in her Substantive Appeal, the veteran requested to be 
scheduled for an additional VA examination with a 
rheumatologist.  However, the law is clear that a veteran may 
be considered for a VA examination pursuant to 38 C.F.R. § 
3.326 only after his or her claim is determined to be well 
grounded.  In any event the veteran was afforded additional 
VA examinations following the submission of her Substantive 
Appeal, although it is not clear whether the examiner was a 
rheumatologist.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  And, in this case, as the veteran has not submitted 
a well-grounded claim, the VA is under no obligation to 
schedule the veteran for such additional examination.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  And, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well grounded claim of 
service connection, and the reasons for which her claim has 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for fibromyalgia is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

